[Cite as State ex rel. Sanchez v. Russo, 2014-Ohio-4392.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101741




                       STATE EX REL. JOSE SANCHEZ
                                                                RELATOR
                                                      vs.



                                             JUDGE JOHN J. RUSSO
                                                                RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 477842
                                            Order No. 477912

        RELEASE DATE:               September 26, 2014
FOR RELATOR

Jose Sanchez, pro se
#564-972, Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

         {¶1} Jose Sanchez has filed a complaint for a writ of mandamus. Sanchez seeks

an order from this court that requires Judge Shirley Strickland Saffold to render a ruling

with regard to a “motion to vacate for being twice in jeopardy” filed in State v. Sanchez,

Cuyahoga C.P. No. CR-08-515338.1 In addition, Sanchez seeks a hearing with regard to

the motion to vacate. We decline to issue a writ of mandamus on behalf of Sanchez.

         {¶2} Sanchez’s request for a writ of mandamus is moot. Attached to Judge

Saffold’s motion for summary judgment is a copy of a journal entry, journalized on

August 13, 2014, that demonstrates a ruling has been rendered with regard to the motion

to vacate. In addition, Sanchez has failed to demonstrate that Judge Saffold is required

to conduct a hearing with regard to the motion to vacate. Thus, Sanchez is not entitled to

a writ of mandamus. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas,

74 Ohio St. 3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6
Ohio St. 3d 5, 450 N.E.2d 1163 (1983).

         {¶3} Accordingly, we grant Judge Saffold’s motion for summary judgment. Costs

to Judge Saffold. Costs waived. The court directs the clerk of courts to serve all parties

with notice of this judgment and its date of entry upon the journal as required by Civ.R.

58(B).

         {¶4} Writ denied.




         Sanchez incorrectly named Judge John J. Russo as the respondent.
         1
                                                                            Judge Shirley Strickland
Saffold is the judge assigned to preside over Case No. CR-08-515338.
LARRY A. JONES, SR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN T. GALLAGHER, J., CONCUR